
	

113 HR 5219 IH: English Learning and Innovation Act
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5219
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Mr. Garcia (for himself, Mr. Polis, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To promote innovative practices for the education of English learners and to help States and local
			 educational agencies with English learner populations build capacity to
			 ensure that English learners receive high-quality instruction that enables
			 them to become proficient in English, access the academic content
			 knowledge needed to meet State challenging academic content standards, and
			 be prepared for postsecondary education and careers.
	
	
		1.Short titleThis Act may be cited as the English Learning and Innovation Act.
		2.English learner innovation grants
			(a)In GeneralTitle III of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6801 et seq.) is
			 amended—
				(1)in section 3001(a)—
					(A)in paragraph (1), by inserting “and part C” after “part B”; and
					(B)by adding at the end of the following:
						
							(3)English learner innovation grantsThere are authorized to be appropriated to carry out part C, $100,000,000 for fiscal year 2015 and
			 each of the 5 succeeding fiscal years.; 
					(2)by redesignating part C as part D;
				(3)by redesignating sections 3301 through 3304 as sections 3401 through 3404, respectively;
				(4)in section 3111(c)(1)(C), by striking 3303 each place the term appears and inserting 3403;
				(5)in section 3116(d)(1), by striking 3302 and inserting 3402; and
				(6)by inserting after part B the following:
					
						CEnglish Learner Innovation Grants.
							3301.PurposeThe purposes of this part are—
								(1)to support eligible entities and eligible agencies in developing and strengthening innovative
			 systems that support high-quality instruction for a diverse group of
			 English learners, including English learners who have entered a school in
			 the United States after elementary school or English learners who have
			 been in schools in the United States for more than 5 years without
			 achieving English language proficiency (as determined through the
			 assessment described in section 1111(b)(7)), or both; and
								(2)to encourage successful strategies in providing coordinated literacy and parent engagement service
			 models for low-literate limited English proficient parents of English
			 learners.
								3302.Innovation grants
								(a)Program authorizedFrom amounts appropriated under section 3001(a)(3), the Secretary may award grants, on a
			 competitive basis, to eligible entities that have demonstrated progress in
			 establishing and committing to provide high-quality instruction that
			 results in the ability of English learners to achieve English language
			 proficiency and to demonstrate content mastery in core academic subjects
			 to enable such eligible entities to carry out the activities described in
			 subsection (f).
								(b)Duration
									(1)In generalGrants awarded under this section shall be for a period of not more than 4 years.
									(2)RenewalThe Secretary may renew a grant under this section for an additional 2-year period, if the eligible
			 entity demonstrates success in—
										(A)improving the English language proficiency of students served by the grant program, as measured by
			 the assessment described in section 1111(b)(7);
										(B)increasing the percentage of English learners who achieve proficiency on the State academic
			 assessment in mathematics, reading or language arts, and science, as
			 described in section 1111(b)(3);
										(C)increasing the percentage of secondary school students who achieve proficiency in core academic
			 subjects;
										(D)increasing the awareness and knowledge of the education system for parents of English learners;
										(E)improving the English language proficiency and literacy skills of parents served by the grant
			 program; and
										(F)increasing the graduation rate, as defined in section 1111(b)(2)(C)(vi) and clarified in section
			 200.19(b)(1) of title 34, Code of Federal Regulations, for English
			 learners.
										(c)Eligible entityThe term eligible entity means—
									(1)a State educational agency;
									(2)a local educational agency; or
									(3)a public charter school or a charter school management organization.
									(d)Applications
									(1)In GeneralAn eligible entity desiring a grant under this section shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the
			 Secretary may require.
									(2)ContentsAt a minimum, the application described in paragraph (1) shall include the following:
										(A)A description of how the eligible entity will use grant funds to implement English language
			 proficiency standards, and the academic content standards and student
			 academic achievement standards required under section 1111(b)(1), to
			 assist English learners in—
											(i)improving English language proficiency, academic achievement, and achievement in core academic
			 subject areas; and
											(ii)improving preparation for postsecondary education and careers.
											(B)A description of the benchmarks, consistent with section 3304(b)(1), that the eligible entity will
			 establish to demonstrate improvements in outcomes for students who are
			 English learners.
										(C)A description of how the eligible entity has used the metrics described in subparagraphs (A)
			 through (D) of subsection (b)(2) and the benchmarks described in
			 subparagraph (B) to create a data-driven needs assessment that the
			 eligible entity will use to determine how grant funds will be used.
										(D)A description of how the eligible entity will use Federal funds received under this section only to
			 supplement the funds that would, in the absence of such Federal funds, be
			 made available from non-Federal sources for the education of students
			 participating in programs assisted under this section, and not to supplant
			 such funds.
										(e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that—
									(1)use funds, or propose to use grant funds under this section, to—
										(A)implement evidence-based strategies, as determined by the Secretary, for activities described in
			 subsection (f);
										(B)provide educational opportunities for English learners who have entered a school in the United
			 States after elementary school or English learners who have been in
			 schools in the United States for more than 5 years without achieving
			 English language proficiency (as determined through the assessment
			 described in section 1111(b)(7)), or both;
										(C)provide a continuum of literacy, parenting, and parent engagement services for low-literate limited
			 English proficient parents of young English learners; or
										(D)serve populations of rural students and students who are migratory children, as defined in section
			 1309(2);
										(2)form partnerships with entities to carry out activities under the grant; or
									(3)work with an educational research entity that is, at the time of the application, implementing
			 research-based programs or interventions in schools that serve a
			 significant percentage of English learners.
									(f)Use of fundsEach eligible entity that receives a grant under this section shall use the grant funds to carry
			 out activities that lead to English learners becoming proficient in
			 English in order to access the academic content knowledge that English
			 learners need to meet the State challenging academic content standards
			 under section 1111(b)(1) and to be ready for postsecondary education and
			 careers, which may include—
									(1)improving instructional programs by—
										(A)implementing evidence-based language instruction programs, including—
											(i)technology-based programs; and
											(ii)early childhood education programs, if applicable;
											(B)consistent with State law, implementing a program that uses instruction in the native language as a
			 basis for English language acquisition, such as—
											(i)a dual-language program; or
											(ii)a bilingual education program; or
											(C)obtaining technical assistance from an expert to develop or implement materials for English learner
			 instruction;
										(2)ensuring that English learners are taught by effective teachers and attend schools that are
			 administered by effective principals, by—
										(A)developing or implementing a strategy to recruit effective teachers and principals;
										(B)developing or implementing a strategy to retain effective teachers and principals; or
										(C)developing or implementing a strategy to improve the effectiveness of teachers and principals;
										(3)increasing the ability of families of English learners to be engaged in their child’s education and
			 development;
									(4)expanding best practices to other schools or local educational agencies that are served by the
			 eligible entity; or
									(5)carrying out other activities consistent with the purpose of this part.
									3303.Capacity building grants
								(a)Capacity Building Grants
									(1)In GeneralFrom amounts appropriated under section 3001(a)(3), the Secretary may award capacity-building
			 grants, on a competitive basis, to eligible agencies that demonstrate a
			 commitment to establishing and maintaining a system of high-quality
			 instruction for English learners to enable such eligible agencies to carry
			 out the activities described in subsection (g).
									(2)LimitationsThe Secretary shall not award a grant under this section to an eligible agency that has received a
			 grant under section 3302.
									(b)Duration
									(1)In GeneralGrants awarded under this section shall be for a period of not more than 4 years.
									(2)RenewalThe Secretary shall not renew a grant under this section.
									(c)Eligible agencyThe term eligible agency means a State educational agency or local educational agency that has experienced a significant
			 increase, as determined by the Secretary, in the number of English
			 learners that the State educational agency or local educational agency,
			 respectively, serves.
								(d)Funding requirementContinued funding after the second year of the grant period for a grant awarded under this section
			 shall be contingent on the eligible agency’s progress in—
									(1)meeting the benchmarks described in subsection (e)(2)(B);
									(2)improving the English language proficiency of students served by the grant program, as measured by
			 the assessment described in section 1111(b)(7);
									(3)increasing the percentage of English learners who achieve proficiency on State academic assessments
			 in mathematics, reading or language arts, and science, as described in
			 section 1111(b)(3);
									(4)increasing the percentage of secondary school students who achieve proficiency in core academic
			 subjects;
									(5)increasing the graduation rate, as defined in section 1111(b)(2)(C)(vi) and clarified in section
			 200.19(b)(1) of title 34, Code of Federal Regulations, for English
			 learners;
									(6)increasing the awareness and knowledge of the education system for parents of English learners; and
									(7)improving the English language proficiency and literacy skills of parents of English learners.
									(e)Applications
									(1)In GeneralAn eligible agency desiring a grant under this section shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the
			 Secretary may require.
									(2)ContentsAt a minimum, the application described in paragraph (1) shall include the following:
										(A)A description of how the eligible entity will use grant funds to implement English language
			 proficiency standards and challenging student academic achievement
			 standards and academic content standards under section 1111(b)(1) to
			 assist English learners in—
											(i)improving English language proficiency;
											(ii)improving preparation for postsecondary education and careers;
											(iii)improving the English language proficiency and literacy skills of their parents; and
											(iv)improving the knowledge and ability of their parents to navigate the education system.
											(B)A description of the benchmarks, consistent with section 3304(b), that the eligible agency will
			 establish to demonstrate improvements in outcomes for students who are
			 English learners.
										(C)A description of how the eligible agency will efficiently use funds to build upon previous efforts
			 to educate English learners and their parents.
										(D)A description of how the eligible entity will use Federal funds received under this section only to
			 supplement the funds that would, in the absence of such Federal funds, be
			 made available from non-Federal sources for the education of students
			 participating in programs assisted under this section, and not to supplant
			 such funds.
										(f)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible agencies that
			 propose to use grant funds to implement evidence-based strategies, as
			 determined by the Secretary, in order to become competitive in the
			 application process for a grant described in section 3302.
								(g)Use of Funds
									(1)Required Use of FundsAn eligible agency that receives a grant under this section shall use the grant funds to carry out
			 activities that—
										(A)build the eligible agency's capacity to provide quality instruction to English learners and their
			 parents; and
										(B)will allow the eligible agency to become competitive in the application process for a grant
			 described in section 3302.
										(2)Permissible Use of FundsAn eligible agency that receives a grant under this section may use the grant funds to ensure that
			 English learners are taught by effective teachers and attend schools that
			 are administered by effective principals, by—
										(A)developing or implementing a strategy to recruit effective teachers and principals;
										(B)developing or implementing a strategy to retain effective teachers and principals; or
										(C)developing or implementing a strategy to improve the effectiveness of teachers and principals.
										3304.Indicators, evaluation, technical assistance, and research
								(a)Indicators
									(1)In GeneralThe Secretary, in consultation with the Director of the Institute of Education Sciences, shall
			 establish indicators to measure the success of grant programs under this
			 part.
									(2)Primary indicatorThe primary indicator described in paragraph (1) shall be the percentage of students who—
										(A)are English learners;
										(B)become English language proficient;
										(C)are on track for postsecondary education and a career;
										(D)have parents who demonstrate improved English language or basic literacy skills;
										(E)have parents who increase their knowledge of the education system; and
										(F)have parents who increase their participation in their children’s education.
										(b)Evaluation and Reports by the Eligible EntityEach eligible entity and eligible agency receiving a grant under this part shall—
									(1)develop quantifiable benchmarks to evaluate the activities that the eligible entity or eligible
			 agency carries out under this part, based on the applicable indicators
			 described in subsection (a), which may include—
										(A)the percentage of students who are English learners who obtain English proficiency;
										(B)the rate of participation of students who are English learners in the State academic assessments
			 under section 1111(b);
										(C)the reduction in the percentage of students who are English learners and who are in the lowest
			 level of achievement on such State assessments in English, reading or
			 language arts, and mathematics;
										(D)the percentage of students who are English learners and who are taking advanced coursework;
										(E)the percentage of parents of English learners who advance at least one educational functioning
			 level in English language proficiency, based on the Department's National
			 Reporting System of Adult Education, after a year of participating in a
			 program supported under this part;
										(F)the percentage of parents of English learners who enter postsecondary education or job training
			 after a year of participating in such program;
										(G)improvement, based on pre- and post- surveys, of the knowledge of the parents of English learners
			 regarding the education system; or
										(H)improvement, based on instructor observation, of child and parent interactions and reports of
			 parent engagement;
										(2)submit the benchmarks described in paragraph (1) to the Secretary for approval; and
									(3)prepare and submit an annual report to the Secretary on the progress that the eligible entity or
			 eligible agency is making toward meeting such benchmarks.
									(c)Technical AssistanceThe Secretary shall reserve not more than 1 percent from amounts appropriated in section 3001(a)(3)
			 to directly, or through grant or contract, provide technical assistance to
			 eligible entities and eligible agencies to prepare the entities and
			 agencies to qualify, apply for, and maintain grants under this part.
								(d)Research and evaluationThe Secretary shall reserve not more than 0.5 percent from amounts appropriated in section
			 3001(a)(3) to evaluate grants or provide technical assistance for
			 activities funded under this part.
								3305.DefinitionsIn this part:
								(1)Dual language programThe term dual language program means an instructional strategy for English learners—
									(A)in which students are taught literacy and content in English and another language and use the other
			 language for at least half of the instructional day; and
									(B)that fosters bilingualism, biliteracy, enhanced awareness of linguistic and cultural diversity, and
			 high levels of academic achievement through instruction in 2 languages.
									(2)English learnerThe term English learner means an individual who is limited English proficient, as defined in section 9101..
				
